Citation Nr: 0724634	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to improved death pension benefits for a 
surviving spouse with one child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1973.  He died in November 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  The veteran died in November 2003, and the appellant 
filed her claim for death pension benefits within 45 days 
from the date of his death.  

2.  From November 2003 to the present, the appellant's 
primary source of income has consisted of Social Security 
Administration (SSA) benefits for herself and her dependent 
daughter; the appellant received a one-time payment of 
$27,000 in life insurance proceeds in February 2004.

3.  The appellant's annualized countable income for 2003 to 
the present has exceeded the maximum annual income for death 
pension benefits for a surviving spouse with a dependent 
child of the veteran.



CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
death pension benefits.  38 U.S.C.A. §§ 1521, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.31, 3.271, 
3.272, 3.273, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA does not apply to all types of claims.  For example, 
in Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this appeal is not found in Chapter 51.  

Nonetheless, the Board finds that the purposes of a VCAA 
notice have been met in this case.  The issue concerns the 
appellant's eligibility for death pension benefits.  She 
meets all criteria except for having countable income that is 
below the maximum annual pension rate (MAPR).  There is no 
factual dispute as to the amount of her gross income.  
Rather, the sole dispute of fact concerns the calculation of 
her countable annual income through the application of 
regulations that allow specified deductions of costs and 
expenses.  In particular, the amount of expenses paid by the 
appellant for the veteran's last illness and her continuing 
unreimbursed medical expenses.  On this issue, the appellant 
has been provided VA Forms 21-534, 21-686c and 21-8416 that 
specifically asked her for information about these types of 
expenses.  A December 2004 RO letter explained to her the 
evidentiary requirements, specifically requesting her to 
provide receipts of medical expenses, prescription bills, 
physician statements, and receipts regarding expenses paid on 
behalf of her deceased husband and dependent daughter.  At a 
hearing in March 2005, the RO suggested the types of evidence 
and/or information deemed necessary to document her claimed 
expenses.  

The duty to assist is not a one-way street and a claimant has 
a duty to provide evidence and/or information exclusively 
within his/her control.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In this case, the appellant has 
demonstrated an understanding of how to document a paid debt.  
For instance, she has submitted copies cashed checks, payment 
receipts from service providers, and prescription records.  
However, she has failed to produce documentation to support 
her assertion of paying $15,000 to $20,000 per year in 
unreimbursed expenses.  Furthermore, information provided 
through the State of Nevada indicates that the appellant has 
not fully reported all available assets and contradicts her 
allegation that all her medical expenses are unreimbursed.  
Overall, the evidence includes a death certificate, a 
marriage certificate, countable income from SSA, medical 
expense reports, receipts of expenses, and statements from 
the appellant and others.  Absent any further cooperation 
from the appellant in providing documentation within her 
control, the Board is satisfied that all relevant facts have 
been adequately developed to the extent possible and that no 
further notice or assistance to the appellant would be 
capable of substantiating her claim.

II.  Factual Summary

The veteran died in November 2003, and the appellant filed 
her claim for death pension benefits within 45 days from the 
date of his death.  She had filed an SSA claim, but had not 
received any benefits.  She did not report any income or 
dependents.

Receipts and statements pertaining to the veteran's burial 
showed a total charge of $1,330.53 for services rendered.  
IGI insurance paid $1000 towards the balance, the appellant 
paid $133.53 and a joint payment of $200.00 was paid by J.M. 
and the appellant.  She submitted a copy of a cashed check to 
the mortuary.

In December 2003, the RO awarded the appellant $300 towards 
funeral costs, and $300 towards cemetery costs.  The RO also 
awarded her death pension benefits starting in December 2003, 
and terminating in February 2004 due to her receipt of SSA 
benefits.

A June 2004 SSA letter advised the appellant of an 
overpayment of $1346 in benefits.

In a VA Form 21-534 received in September 2004, the appellant 
reported receipt of $925 per month in SSA benefits.  She 
claimed A.S. as a dependent, but stated that A.S. had no 
sources of income.  She claimed $420 per month in medical 
expenses.  Her monthly expenses also included $450 for rent, 
$129 for utilities, $69 for insurance, $38 for phone service 
and $65 for school lunch.  A VA Form 21-8416 (Medical Expense 
Report) reported a total of $7,010 in unreimbursed medical 
expenses for herself and A.S.  The appellant indicated having 
no government or private health insurance coverage, although 
she did reference Medicaid.

A statement received in October 2004 indicated that the 
appellant had a total of $678.00 per month in medical 
expenses.  Her medications, consisting of Hydrocodone, 
Glucotrol, Diazepam, Prevacid, Accucheck strips and 
Glucophage, cost $420 per month.  She also paid $385 every 
three months for blood work and $130 each month towards 
office visits.  Her daughter's expenses included $80 per 
office visit, $385 every three months for laboratory work, 
and $80 per month for medications (Levothyroxine).  The 
letter indicated that the appellant had no insurance.  The 
physician noted that the letter had been prepared by the 
appellant and that he would have written the letter 
differently if he had more time, but that he agreed with the 
contents.

In November 2004, the appellant submitted an Improved Pension 
Eligibility Verification Report wherein she reported a 
monthly income of $955 from SSA.  She denied any income from 
her dependent daughter.  She received $27,000 in life 
insurance benefits in February 2004.  She paid $7,500 to R.C. 
for debts incurred by the veteran in repairing his truck and 
buying his daughter clothing, $9800 to J.M. consisting of 
$2,000 borrowed to pay his truck loan and $7,800 for the 
veteran's medications, $3,600 to C.B., for an electric 
wheelchair, and $1,336.81 to SSA.  She had been receiving 
$955 per month from SSA.  A statement from R.C. indicated 
that the appellant had paid a $7,500 debt incurred by the 
veteran in August 2003.  The appellant produced "receipts" 
dated March 16, 2004, purportedly showing that C.B. and J.M. 
had been paid in full.  She also claimed payment of $3700 to 
HAWC clinic and $115 to a vision care clinic.  She reported 
monthly expenses of $593.67 for medications, $385 every three 
months for laboratory work, and two monthly visits to her 
health care provider totaling $260.  Her daughter's expenses 
included $34.95 per month for medications, two monthly visits 
to her health care provider totaling $160 and $385 every 
three months for laboratory work.  

The appellant also submitted an April 2004 statement from the 
State of Nevada Department of Human Resources indicated that 
the appellant had a Medicaid debt $3540.54.  This 
notification letter indicated "AN INVESTIGATION DETERMINED 
YOU FAILED TO REPORT AT LEAST TWO BANK ACCOUNTS.  THE 
BALANCES ON THESE ACCOUNTS EXCEEDS THE RESOURCE LIMIT FOR 
ELIGIBILITY."  She stated that Medicaid had been paying for 
a home care provider from January to April 2004.

In March 2005, the appellant testified that her income after 
expenses was below the poverty line.  She stated that she 
required the services of a home care provider with medical 
expenses ranging from $15,000 to $20,000 per year.  She did 
not have insurance.  At her hearing, she submitted receipts 
of medical records.  In pertinent part, the legible 
documented receipts show as follows:

Date
Service
Prescription
Quantity
Paid by 
appellan
t
March 
2003
Toilet 
safety 
frame and 
transfer 
bench


120
December 
2003

Metropolol
60
14.99
February 
2004
Eyetech 
VisionCar
e


163.20
May 2004

Hydrocodone
90
31.98


Diazepam 5 mg
60
12.34
July 2004

Diazepam 10 mg
60
7.50 
(Co-pay)


Diazepam 5 mg
60
18.95


Levothyroxine
30
15.90


Glyburide/Metformi
n 5/500 mg
360
329.15


Hydrocodone
90
51.95


Nortriptyline HCL
90
85.95


Levothyroxine

15.90


Triamcinolone 
Acetonide

16.90
August 
2004

Hydrocodone
16
19.25 
(Co-pay)


Levothyroxine/Synt
hroid
30
14.95


Hydrocodone

19.25


Clyndamycin
50
59.30

R.H. DDS


50.00
September 
2004

Glyburide 5 mg
120
26.60 
(Co-pay)


Metformin HCL
30
31.40 
(Co-pay)


Diazepam

7.50 
(Co-pay)


Patanol

69.81 
(Co-pay)


Hydrocodone

11.24


Fluocinonide

39.20

E.P., 
O.D.


59.00

Vision 
Center


115.26
October 
2004

Hydrocodone
90
11.24 
(Co-pay)


Levothyroxine
30
14.95


Doxycycline
14
7.50 
(Co-pay)


Glyburide 5 mg
120
26.60 
(Co-pay)


Bromaxefed

7.50 
(Co-pay)
November 
2004

Illegible
40
21.59


Bromethazine

17.09

HAWC


400
December 
2004

Hydrocodone
10
7.50 
(Co-pay)


HAWC

25


Hydrocodone
90
51.95


Levaquin
10
99.07 
(Co-pay)


Oxycodone
15
13.80

Quest 
Diagnosti
cs


363.90


Glyburide/Metformi
n 5/500 mg
120
119.05
January 
2005

Hydrocodone
90
51.95


Glyburide/Metformi
n 5 mg
360
287 (Co-
pay)
February 
2005

Hydrocodone/Vicodi
n
90
51.95


Hydrocodone/Vicodi
n
90
41.38


Hydromorphon

10.25
March 
2005

Levothyroxine

14.95


Nitrofurantoin

38.25

The appellant also submitted a May 1, 2004 receipt from HAWC 
showing that all of her daughter's physician visits were paid 
in full through Medicaid.

Information from the Social Security Administration (SSA) 
establishes that the appellant received monthly payments of 
$935 in November 2003, $955 beginning in December 2003, and 
$988 beginning in December 2004.  Her adopted child, A.S., 
received a monthly payment of $880 in November 2003, $899 
beginning in December 2003, and $923 beginning in December 
2004.


III.  Applicable law and regulation

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension reduced 
by the amount of her countable income.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. §§ 3.23, 3.273 (2006).  An additional 
amount of pension is payable where the surviving spouse has 
custody of a child of the veteran.  38 U.S.C.A. § 1541(c) 
(West 2002).  Payments from any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. 
§ 3.271 (2006).  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.  3838 U.S.C.A. § 1541 (West 2002); C.F.R. 
§ 3.273(a) (2006).  Nonrecurring income (income received on a 
one-time basis) will be counted, for pension purposes, for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(c) (2006). 

For the purposes of determining a surviving spouse's 
countable income, the annual income of the surviving spouse 
will include the annual income of each child of the veteran 
(other than a child for whom increased pension is not payable 
under 38 U.S.C. § 1543(a)(2)) in the custody of the surviving 
spouse to the extent that such child's income is reasonably 
available to or for the surviving spouse, unless in the 
judgment of VA to do so would work as a hardship on the 
surviving spouse. There is a rebuttable presumption that all 
of such a child's income is reasonably available to or for 
the surviving spouse.  38 C.F.R. § 3.23(d)(4) (2006).  A 
child's income shall be considered "reasonably available" 
when it can be readily applied to meet the veteran's expenses 
necessary for reasonable family maintenance and "hardship" 
shall be held to exist when annual expenses necessary for 
reasonable family maintenance exceed the sum of countable 
annual income plus VA pension entitlement.  38 C.F.R. 
§ 3.23(d)(6) (2006).  "Expenses necessary for reasonable 
family maintenance" include expenses for basic necessities 
(such as food, clothing, shelter) and other expenses, 
determined on a case-by-case basis, which are necessary to 
support a reasonable quality of life.  Id.

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. 
§ 3.400(c)(3)(ii) (2006).  Payment of monetary benefits will 
commence the month following the effective date of the award.  
38 C.F.R. § 3.31 (2006).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2006).  The MAPR is published in Appendix B of 
VA Manual M21-1 (M21- 1) and is to be given the same force 
and effect as published in VA regulations. 38 C.F.R. § 3.21 
(2006).

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant with a dependent child was $8,507.  See 38 
C.F.R. § 3.23(a)(5) (2006); M21-1, Part I, Appendix B.  
Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant with a dependent child was $8,686.  Id.  
Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant with a dependent child was $8,921.  
Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant with a dependent child was $9,287.

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272 (2006).

Unreimbursed medical expenses will be excluded from countable 
income when they were or will be in excess of 5 percent of 
the applicable MAPR as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g)(1)(iii) (2006).

Expenses of the veteran's last illness, burials and just 
debts which are paid during the calendar year following that 
in which the death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage. Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  38 C.F.R. 
§ 3.272(h) (2006).  Amounts paid by a spouse before a 
veteran's death for expenses of the veteran's last illness 
will be deducted from the income of the surviving spouse.  
38 C.F.R. § 3.272(h)(1) (2006).  Amounts paid by a surviving 
spouse for the veteran's just debts, expenses of last illness 
and burial will be deducted from the income of the surviving 
spouse.  38 C.F.R. § 3.272(h)(2) (2006).


IV.  Analysis

The veteran died in November 2003, and the appellant filed 
her claim for pension benefits within 45 days from the date 
of his death.  For the first annualization period beginning 
in November 2003, information from SSA indicates that the 
appellant received a payment of $935 in November 2003 that 
was increased to $955 in December 2003.  She received total 
SSA benefit payments of $11,440 for the first 12-month 
annualization period.  He dependent daughter received a 
payment of $880 in November 2003 that was increased to $899 
beginning in December 2003.  Her daughter's SSA benefits 
totaled $10,769.  The total SSA income for the appellant and 
her dependent daughter was $22,209 for the 12-month 
annualization period beginning in November 2003.  The 
applicable MAPR for a surviving spouse with a dependent 
child, effective December 1, 2003, was $8,686.  The appellant 
has not alleged, and the evidence does not show, that the 
income from her dependent daughter has not been reasonably 
available to her.  Thus, the presumption of availability of 
the dependent daughter's income has not been rebutted.  
38 C.F.R. § 3.23(d)(4) (2006).

The appellant has sought to reduce her countable income in 
several ways.  She claims payment to R.C., C.B. and J.M. for 
debts incurred by the veteran during his lifetime.  See 
generally 38 C.F.R. § 3.272 (2006).  She has also sought to 
reduce her countable income as a result of unreimbursed 
medical expenses.  See 38 C.F.R. § 3.272(g)(1)(iii) (2006).

With respect to the debts purportedly owed and paid to R.C., 
C.B. and J.M., the Board finds that the appellant has not 
provided satisfactory documentation of the existence and 
payment of these debts.  She has produced "receipts" which 
appeared produced in her own handwriting claiming that the 
debts were paid on March 16, 2004.  She has not produced 
documentary evidence of bills of the original debt, a copy of 
a cashed check or a bank statement evidencing that an actual 
transaction occurred.  Whether the claimed debts were 
incurred and/or paid is questionable given the lack of 
documentary evidence and the fact that the appellant has not 
been forthcoming in disclosing all available bank account 
monies or the fact that she has not paid all medical expenses 
out-of-pocket.  In any event, the appellant reports that the 
alleged debts were paid from the proceeds of the veteran's 
life insurance policy which would have to be included as the 
appellant's countable income.  38 C.F.R. § 3.271(c) (2006).  
As she has reported $6,313.19 of insurance proceeds left over 
after payment of these debts, the appellant had a net gain 
from the transactions although some of that money may have 
went to Medicaid as she received benefits to which she was 
not entitled.  Additionally, the Board notes that the 
appellant paid $333.53 towards the veteran's funeral expenses 
with the remainder of the cost paid by insurance.  VA 
reimbursed the appellant $600 towards costs.

The appellant has generally alleged that her unreimbursed 
medical expenses have ranged from $15,000 to $20,000 per 
year, but there is clearly no documentation supporting her 
assertions.  As reflected in the private physician letter, 
her monthly medication needs include hydrocodone, Glucotrol, 
Diazepam, Prevacid, Accucheck strips and Glucophage.  For the 
sake of argument, the Board will assume her worst case 
projections of her monthly costs of $594 for medications, 
$260 for office visits and $130 ($385 every three months) 
totaling $984.  With respect to her daughter, the documentary 
evidence of record shows that her office visits are covered 
entirely by Medicaid.  At most, the prescription for Levaquin 
has cost $15.90 per month.  The Board will assume for 
purposes of this discussion an average of $130 for laboratory 
work.  Thus, the daughter's unreimbursed medical expenses 
would be at most $146.  This statement of costs, if assumed 
true, would consist of monthly unreimbursed costs of $1,146 
per month totaling $13,752 on an annualized basis.  Excluding 
a total of $13,318 (the amount that exceeds 5% of the 
applicable MAPR of $8686 effective December 1, 2003) from her 
total income of $22,209, the appellant's countable income 
would be $8,711.  Thus, under these allegations, the 
appellant would not be eligible for death pension benefits.

However, the appellant appears to have reduced monthly 
medical expenses through insurance coverage, presumably 
through Medicaid.  Her monthly costs for medications such as 
Glyburide, Metformin, Hydrocodone and Diazepam have varied 
depending on whether a co-payment amount was applicable.  It 
is unclear whether her office visitations are also covered, 
in part or whole, by Medicaid.  In early 2004, Medicaid 
appears to have temporarily terminated her benefits based on 
her failure to disclose assets which caused her to exceed the 
eligibility thresholds.  However, Medicaid has resumed 
coverage as evidenced in the prescription receipts from 
August 2004 to January 2005.  Overall, the appellant has not 
produced sufficient receipts to determine the actual amount 
of her recurring expenses.  The Board has calculated her 
worst case scenario reported in November 2004 as even that 
scenario shows her income exceeds the MAPR.  Notably, in her 
September 2004 statement, the appellant reported monthly 
medical expenses that were $298 less.

The Board does not doubt that the appellant experiences 
financial difficulty due to the loss of her spouse.  The 
Board is nonetheless bound by the laws enacted by Congress, 
the regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels.  The 
evidence of record shows that the appellant's income for 2003 
through the present exceeds the statutory limits for 
entitlement to death pension benefits even assuming her worst 
case projections for unreimbursed expenses.  As a result of 
her failure to cooperate, the appellant has not demonstrated 
how hardship would apply to her by including the income of 
her dependent daughter in calculating her entitlement to 
improved death pension benefits.  Accordingly, the 
appellant's claim of entitlement to death pension benefits 
must be denied.


ORDER

The claim of entitlement to improved death pension benefits 
for the surviving spouse with one child is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


